DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.
 
Claim Objections
Claim 76 is objected to because of the following informalities:
Claim 76 recites the limitation "the suspension vessel" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 63 and 81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 63 recites “providing a flow comprising at least one of a buffer and a cleaning agent” in lines 8-9.  This appears to mean that one of each of a buffer and a cleaning agent are required.  However, the specification suggests that a buffer, a cleaning agent, or both are provided.  Therefore, it is unclear if the claims requires both the buffer and the cleaning agent.  The examiner has interpreted the claim to mean “providing a flow comprising at least one of a buffer [[and]] or a cleaning agent.”
	Claim 81 recites “one or more of a suspension vessel, a pool vessel, and a foulant device” in lines 4-5. This appears to mean that one of each of a suspension vessel, a pool vessel and a foulant device are required.  However, the specification suggests that any of a suspension vessel, a pool vessel and a foulant device are provided.  Therefore, it is unclear if the claims requires each of the suspension vessel, the pool vessel, and the foulant device” The examiner has interpreted the claim to mean “one or more of a suspension vessel, a pool vessel, [[and]] or a foulant device.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,201,767 issued to Olovsson (“Olovsson”) in view of U.S. Patent 5,354,460 issued to Kearney et al. (“Kearney”) and WO 2015/052460 by Hardick et al. (“Hardick”).
	

	an inlet (right side of 13a connected to 21);
a chromatography medium (inside 11a) downstream of the inlet (13a); and
an outlet (right side of 15a) downstream of the chromatography medium (inside 11a).
Olovsson does not disclose a flow guide as recited.
However, Kearney discloses a flow guide (Figs. 1-3) downstream of an inlet (12) and upstream of a chromatography medium (solid phase; col. 1, lines 7-11 and col. 1, line 67 - col. 2, line 9) and configured to distribute a flow of a liquid from the inlet across a width along an edge (i.e. the top) of the chromatography medium (col. 3, lines 11-27);
wherein the flow guide (Figs. 1-3) comprises a pattern of channels (10, 30, 45) providing flow paths from the inlet (12) to different parts (see Fig. 3) of the chromatography medium along the width of the chromatography medium (see Fig. 3),
wherein the pattern of channels is provided so as to reduce a difference in arrival time and/or flow velocity of liquid reaching the adsorbent chromatography medium across the width of the adsorbent chromatography medium (col. 3, lines 11-34), and
wherein the pattern of channels extends along and subdivides along a downstream direction toward the edge of the chromatographic medium (Figs. 1-3).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the chromatography system of 
Olovsson as modified by Kearney does not disclose a functionalised adsorbent chromatography medium as recited.
However, Hardick discloses a functionalized planar adsorbent chromatography medium, wherein the adsorbent chromatography medium is formed of one or more non-woven sheets, each comprising one or more polymer nanofibers (Abstract and page 7).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the chromatography medium of Olovsson and Kearney to have the structure as disclosed by Hardick in order to provide a chromatographic medium with the potential for high capacity and high mass transfer rate operations  (Hardick: page 3).

As for claim 2, Olovsson as modified by Kearney and Hardick discloses that the pattern of channels is arranged such that the flow paths have lengths within 50% of each other (Kearney: see Figs. 1-4).

As for claim 3, Olovsson as modified by Kearney and Hardick discloses that the pattern of channels comprises a channel from the inlet that divides into two symmetric channels and each symmetric channel divides successively into two symmetric channels until the flow paths reach the adsorbent chromatography medium (Kearney: see Fig. 4a), wherein optionally the pattern of channels extends within a single plane.


a feed flow outlet (Olovsson: 34 on right side of 15a) on the same side (Olovsson: on the right side of 13a and 15a) of the adsorbent chromatography medium (Olovsson: inside 11a) as the inlet (Olovsson: right side of 13a);
wherein the feed flow outlet (Olovsson: 34 on right side of 15a) forms part of a recirculation loop (Olovsson: 34, 36, 18) for recirculating liquid back to the inlet.

As for claim 9, Olovsson as modified by Kearney and Hardick discloses a backflow inlet (Olovsson: right side of 13 a connected to 18) on the same side of the adsorbent chromatography medium as the outlet (Olovsson: right side of 15a) for flowing liquid back through the adsorbent chromatography medium.

As for claim 10, Olovsson as modified by Kearney and Hardick discloses that the chromatography system is configured to filter particulates from a flow of a suspension of material, and to isolate one or more biological molecules from the suspension of material by contacting one or more biological molecules in the suspension of material with the adsorbent chromatography medium (Hardick: Abstract).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,139,746 issued to Kopf (“Kopf”) in view of U.S. Patent 5,354,460 issued to Kearney et al. (“Kearney”) and WO 2015/052460 by Hardick et al. (“Hardick”) as applied to claim 1, further in view of U.S. Patent 6,923,908 issued to Thompson et al. (“Thompson”).

As for claim 12, Kopf as modified by Kearney and Hardick discloses all the limitations of the claimed invention including that the adsorbent chromatography medium is obtainable by a process which comprises (I) providing two or more non-woven sheets stacked one on top of the other, each said sheet comprising one or more polymer nanofibers, (II) heating and pressing the stack of sheets to fuse points of contact between the nanofibers of adjacent sheets, and (III) contacting the pressed and heated product with a reagent which functionalises the product of step (II) as a chromatography medium (Hardick: page 4),
except that the stacked membranes are fused together using heat and pressure simultaneously.
However, Thompson discloses stacked membranes that are fused together using heat and pressure simultaneously (col. 4, lines 51-59 and col. 6, lines 25-32).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the stacked membranes of Kopf, Kearney and Hardick by fusing them together using heat and pressure as disclosed by Thompson in order to increase the tortuous path for flow (Thompson: col. 6, lines 25-32).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,139,746 issued to Kopf (“Kopf”) in view of U.S. Patent 5,354,460 issued to Kearney et al. (“Kearney”) and WO 2015/052460 by Hardick et al. (“Hardick”) as applied to claim 1, further in view of U.S. Patent 5,972,218 issued to Josic et al. (“Josic”).

As for claim 13, Kopf as modified by Kearney and Hardick discloses all the limitations of the claimed invention
except that the chromatography system is functionally sterile.
	However, Josic discloses a chromatography system that is functionally sterile (col. 7, line 65 - col. 8, line 9 and Figs. 1-9).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the chromatography system of Kopf, Kearney and Hardick by making it functionally sterile as disclosed by Josic so that cultivated substances are not contaminated.

Claims 14-19, 24, 69-71, 75-77 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,201,767 issued to Olovsson (“Olovsson”) in view of U.S. Patent 5,354,460 issued to Kearney et al. (“Kearney”) and WO 2015/052460 by Hardick et al. (“Hardick”) as applied to claim 1, further in view of U.S. Patent 6,139,746 issued to Kopf (“Kopf”).

As for claim 14, Olovsson as modified by Kearney and Hardick discloses
the chromatography system of claim 1 (see the rejection of claim 1 above).
Olovsson as modified by Kearny and Hardick does not disclose a suspension vessel as recited.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the chromatography complex of Olovsson, Kearny and Hardick by including the suspension vessel and source liquid system as disclosed by Kopf in order to provide a source that allows downstream purification of biomolecules (Hardick: page 1).

As for claim 15, Olovsson as modified by Kearney, Hardick and Kopf discloses that the suspension vessel (Kopf: 21) is a bioreactor for containing cells expressing a biological molecule.

As for claim 16, Olovsson as modified by Kearney, Hardick and Kopf discloses a pool vessel (Kopf: 23) configured such that the material can be sampled from the pool vessel;
wherein the pool vessel (Kopf: 23) is connected to the suspension vessel and the chromatography system (Olovsson: 11a and Kopf: 34) such that it is downstream of the suspension vessel and upstream of the chromatography system (Kopf: see Fig. 2).

As for claim 17, Olovsson as modified by Kearney, Hardick and Kopf discloses one or more foulant reduction devices (Kopf: 27, 42) configured to process the material so as to reduce fouling of the adsorbent chromatography medium by the material;
wherein each foulant reduction device (Kopf: 27, 42) is connected in series to the suspension vessel and the chromatography system such that it is downstream of the suspension vessel and upstream of the chromatography system (Kopf: see Fig. 2).

As for claim 18, Olovsson as modified by Kearney and Hardick discloses the chromatography system of claim 1 (see the rejection of claim 1 above).
Olovsson as modified by Kearny and Hardick does not disclose one or more foulant reduction devices as recited.
However, Kopf discloses one or more foulant reduction devices (Kopf: 42) configured to process a suspension of material and/or colloidal material and/or charged material so as to reduce fouling of a adsorbent chromatography medium by a material;
wherein each foulant reduction device (Kopf: 42) is connected in series to a chromatography system such that it is upstream of the chromatography system (Kopf: see Fig. 2). Kopf discloses that the foulant reduction devices are part of a system (Kopf: 21, 23, 27) that provides a source liquid to a chromatography column from which biomolecules can be purified.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the chromatography complex of Olovsson, Kearny and Hardick by including the suspension vessel and source liquid 

As for claim 19, Olovsson as modified by Kearney, Hardick and Kopf discloses that the one or more foulant reduction devices (Kopf: 27, 42) comprises one or more of: a tangential flow filtration device; a charge functionalised filtration media device; a diafiltration device; an acoustic wave separation device; an alternating tangential flow filtration device; a filtration device (Kopf: 27, 42); a centrifugation device; a flocculation device; a sedimentation device; or a hollow fibre device.

As for claim 24, Olovsson as modified by Kearney, Hardick and Kopf discloses a feed flow outlet (Olovsson: 34 on right side of 15a) on the same side ((Olovsson: on the right side of 13a and 15a) of the adsorbent chromatography medium (Olovsson: inside 11a) as the inlet (Olovsson: right side of 13a);
wherein the feed flow outlet (Olovsson: 34 on right side of 15 a) forms part of a recirculation loop (Olovsson: 34, 36, 18) for recirculating liquid back to the inlet, wherein the recirculation loop (Olovsson: 34, 36, 18) comprises one or more of a suspension vessel, a pool vessel and a foulant reduction device (Kopf: 42).

As for claim 69, Olovsson as modified by Kearney and Hardick discloses a chromatography process using the chromatography system of claim 1 (see the rejection of claim 1 above), comprising:

binding one or more target molecules in the suspension to a solid phase at the adsorbent chromatography medium (Hardick: page 30); and
eluting a stream of isolated molecules through the outlet of the chromatography system (Hardick: page 31).
Olovsson as modified by Kearney and Hardick does not disclose providing a flow of a suspension of a material from a suspension vessel through the inlet of the chromatography system.
However, Kopf discloses providing a flow of a suspension of a material from a suspension vessel (21) through an inlet of a chromatography system (34). Kopf discloses that the suspension vessel (Kopf: 21) is part of a system (Kopf: 21, 23, 27) that provides a source liquid to a chromatography column from which biomolecules can be purified.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the chromatography method of Olovsson, Kearny and Hardick by flowing material from the suspension vessel through an inlet of a chromatography system and providing a source liquid system as disclosed by Kopf in order to provide a source that allows downstream purification of biomolecules (Hardick: page 1).


	
As for claim 71, Olovsson as modified by Kearney, Hardick and Kopf discloses sampling (Kopf: from 14) the pooled suspension of material (see Fig. 2).

As for claim 75, Olovsson as modified by Kearney, Hardick and Kopf discloses:
processing (Kopf: using 27) the suspension of material so as to reduce fouling of the adsorbent chromatography medium by the suspension of material;
wherein the processing is performed in series with the suspension vessel (Kopf: 21) and the chromatography system (Kopf: 34) such that it is performed downstream of the suspension vessel and upstream of the chromatography system (Kopf: see Fig. 5).
	
As for claim 76, Olovsson as modified by Kearney and Hardick discloses a chromatography process using the chromatography system of claim 1 (see the rejection of claim 1 above)
Olovsson as modified by Kearney and Hardick does not disclose the step of processing as recited.
However, Kopf discloses:
processing (Kopf: using 23, 27) a suspension of material so as to reduce fouling of the adsorbent chromatography medium by the suspension of material;

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the chromatography method of Olovsson, Kearny and Hardick by processing a suspension of material as disclosed by Kopf in order to provide a source that allows downstream purification of biomolecules (Hardick: page 1).

As for claim 77, Olovsson as modified by Kearney, Hardick and Kopf discloses that the one or more foulant reduction processes comprises one or more of: tangential flow filtration; charge functionalised filtration; diafiltration; acoustic wave separation; alternating tangential flow filtration; a filtration device (Kopf: 27); a centrifugation device; a flocculation device; a sedimentation device; and a hollow fibre device.

As for claim 83, Olovsson as modified by Kearney, Hardick and Kopf discloses a process for isolating one or more biological molecules from a mobile phase using the chromatography system or chromatography complex of claim 1, wherein the process comprises contacting one or more biological molecules in a mobile phase with the adsorbent chromatography medium (Hardick: Abstract and page 6).

Claims 20, 22, 23 and 78-80 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,201,767 issued to Olovsson (“Olovsson”) in view of U.S. Patent 5,354,460 issued to Kearney et al. (“Kearney”) and WO 2015/052460 by Hardick et al. (“Hardick”) as applied to claim 1, further in view of U.S. Patent Application Publication 2020/0101399 by Skudas (“Skudas”).

As for claim 20, Olovsson as modified by Kearney and Hardick discloses all the limitations of the claimed invention
except a virus processing unit as recited.
However, Skudas discloses a virus processing unit (UV;pH in Fig. 1 and paragraph [0162]) configured to process one or more viruses; wherein the virus processing unit is connected to an outlet of the chromatography system (CIEX) such that one or more elution flows can flow from the chromatography system to the virus processing unit (see Fig. 1).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the chromatography system of Olovsson, Kearney and Hardick by including the virus processing unit as disclosed by Skudas because virus deactivation and removal play a major role in biopharmaceutical compound production (Skudas: paragraph [0162]).



As for claim 23, Olovsson as modified by Kearney, Hardick and Skudas discloses that the viral inactivation unit is configured to render the one or more viruses inactive by acidic pH inactivation and/or by applying UV radiation (Skudas: paragraph [0162]).

As for claim 78, Olovsson as modified by Kearney and Hardick discloses all the limitations of the claimed invention
except processing one or more viruses in an elution flow from the chromatography system.
However, Skudas discloses processing one or more viruses in an elution flow from the chromatography system (UV;pH in Fig. 1 and paragraph [0162]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the chromatography system of Kopf, Kearney and Hardick by including the step of processing one or more viruses as disclosed by Skudas because virus deactivation and removal play a major role in biopharmaceutical compound production (Skudas: paragraph [0162]).

As for claim 79, Olovsson as modified by Kearney, Hardick and Skudas discloses that t the virus processing comprises rendering the one or more viruses inactive (Skudas: paragraph [0162]).

As for claim 80, Olovsson as modified by Kearney, Hardick and Skudas discloses that the one or more viruses is rendered inactive by acidic pH inactivation and/or by applying UV radiation (Skudas: paragraph [0162]).

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,201,767 issued to Olovsson (“Olovsson”) in view of U.S. Patent 5,354,460 issued to Kearney et al. (“Kearney”), WO 2015/052460 by Hardick et al. (“Hardick”) and U.S. Patent 6,139,746 issued to Kopf (“Kopf”) as applied to claim 14, further in view of U.S. Patent Application Publication 2020/0101399 by Skudas (“Skudas”).

As for claim 21, Olovsson as modified by Kearney, Hardick and Kopf discloses all the limitations of the claimed invention
except a virus processing unit as recited.
However, Skudas discloses a virus processing unit (UV;pH in Fig. 1 and paragraph [0162]) configured to process one or more viruses; wherein the virus processing unit is connected to an outlet of a chromatography system (CIEX) such that one or more elution flows can flow from the chromatography system to the virus processing unit (see Fig. 1).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the chromatography system of Kopf, Kearney and Hardick by including the virus processing unit as disclosed by .

Claims 64, 68 and 82 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,201,767 issued to Olovsson (“Olovsson”) in view of U.S. Patent 5,354,460 issued to Kearney et al. (“Kearney”) and WO 2015/052460 by Hardick et al. (“Hardick”) as applied to claim 1, further in view of U.S. Patent 10,865,224 issued to Xenopoulos et al. (“Xenopoulos”).

As for claim 64, Olovsson as modified by Kearney and Hardick discloses all the limitations of the claimed invention including using the chromatography system to isolate one or more biological molecules from the material by contacting one or more biological molecules in the material with the adsorbent chromatography medium (Hardick: page 30),
except using the chromatography system to filter colloids from a flow of a suspension of material and/or colloidal material and/or charged material.
However, Xenopoulos discloses using a chromatography system to filter colloids from a flow of a suspension of material and/or colloidal material and/or charged material (Abstract and col. 14, lines 59-65).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Olovsson, Kearney and Hardick by including the step of filtering colloids as disclosed by 

As for claim 68, Olovsson as modified by Kearney, Hardick and Xenopoulos discloses that the one or more biological molecules is isolated by one or more of affinity chromatography, cation chromatography and anion chromatography (Hardick: page 30).

As for claim 82, Olovsson as modified by Kearney, Hardick and Xenopoulos discloses the chromatography process of claim 64 (see the rejection of claim 64 above), performed as a continuous process (Olovsson: col. 1, lines 33-38) or as a batch process.

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,201,767 issued to Olovsson (“Olovsson”) in view of U.S. Patent 5,354,460 issued to Kearney et al. (“Kearney”), WO 2015/052460 by Hardick et al. (“Hardick”) and U.S. Patent 10,865,224 issued to Xenopoulos et al. (“Xenopoulos”) as applied to claim 64, further in view of U.S. Patent 6,923,908 issued to Thompson et al. (“Thompson”).

As for claim 66, Olovsson as modified by Kearney, Hardick and Xenopoulos discloses all the limitations of the claimed invention including that the adsorbent chromatography medium is obtainable by a process which comprises (I) providing two or more non-woven sheets stacked one on top of the other, each said sheet comprising 
except that the stacked membranes are fused together using heat and pressure simultaneously.
However, Thompson discloses stacked membranes that are fused together using heat and pressure simultaneously (col. 4, lines 51-59 and col. 6, lines 25-32).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the stacked membranes of Olovsson, Kearney, Hardick and Xenopoulos by fusing them together using heat and pressure as disclosed by Thompson in order to increase the tortuous path for flow (Thompson: col. 6, lines 25-32).

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,201,767 issued to Olovsson (“Olovsson”) in view of U.S. Patent 5,354,460 issued to Kearney et al. (“Kearney”), WO 2015/052460 by Hardick et al. (“Hardick”) and U.S. Patent 10,865,224 issued to Xenopoulos et al. (“Xenopoulos”) as applied to claim 64, further in view of U.S. Patent 5,972,218 issued to Josic et al. (“Josic”).

As for claim 67, Olovsson as modified by Kearney, Hardick and Xenopoulos discloses all the limitations of the claimed invention

However, Josic discloses sterilising a chromatography system (col. 7, line 65 - col. 8, line 9 and Figs. 1-9)  so as to reduce bioburden of the chromatography system and/or reduce contamination of an upstream suspension of material and/or colloidal material and/or charged material.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Olovsson, Kearney, Hardick and Xenopoulos by including the step of sterilizing as disclosed by Josic so that cultivated substances are not contaminated.

Claims 72 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,201,767 issued to Olovsson (“Olovsson”) in view of U.S. Patent 5,354,460 issued to Kearney et al. (“Kearney”) and WO 2015/052460 by Hardick et al. (“Hardick”) as applied to claim 1, further in view of U.S. Patent 5,667,676 issued to Alaska (“Alaska”).

As for claim 72, Olovsson as modified by Kearney and Hardick discloses all the limitations of the claimed invention
except flowing liquid in an upstream direction through the adsorbent chromatography medium.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Olovsson, Kearney and Hardick by including the step of flowing liquid in an upstream direction as disclosed by Alaska in order to remove air bubbles to avoid ruining the chromatographic separation (Alaska: col. 3, lines 32-35).

As for claim 73, Olovsson as modified by Kearney, Hardick and Alaska discloses removing gas from the chromatography system by flowing liquid in an upstream direction through the adsorbent chromatography medium (Alaska: col. 3, lines 32-35), wherein optionally (i.e. this is not required by the claim) an automatic trigger controls a vent to remove the gas when a predetermined condition is satisfied.

Claims 72 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,201,767 issued to Olovsson (“Olovsson”) in view of U.S. Patent 5,354,460 issued to Kearney et al. (“Kearney”) and WO 2015/052460 by Hardick et al. (“Hardick”) as applied to claim 1, further in view of “Liquid Chromatography Problem Solving and Troubleshooting”, Journal of Chromatographic Science, Vol. 36, may 1998 (“JCS”).

As for claim 72, Olovsson as modified by Kearny and Hardick discloses all the limitations of the claimed invention

However, JCS discloses flowing liquid in an upstream direction through an adsorbent chromatography medium (first paragraph of “Answer”).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Olovsson, Kearney and Hardick by including the step of flowing liquid in an upstream direction as disclosed by JCS in order to remove strongly held sample components that would otherwise move through the column too slowly (JCS: first paragraph of “Answer”).

As for claim 74, Olovsson as modified by Kearney, Hardick and JCS discloses removing foulant material from the adsorbent chromatography medium by flowing liquid in an upstream direction through the adsorbent chromatography medium (JCS: first paragraph of “Answer”).

Claim 81 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,201,767 issued to Olovsson (“Olovsson”) in view of U.S. Patent 5,354,460 issued to Kearney et al. (“Kearney”), WO 2015/052460 by Hardick et al. (“Hardick”) and U.S. Patent 10,865,224 issued to Xenopoulos et al. (“Xenopoulos”) as applied to claim 64, further in view of U.S. Patent 6,139,746 issued to Kopf (“Kopf”).


Olovsson as modified by Kearney, Hardick and Xenopoulos does not discloses a suspension vessel as recited.
However, Kopf discloses a recirculation loop that comprises one or more of a suspension vessel, a pool vessel and a foulant reduction device (Kopf: 42).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the recirculation loop of Olovsson, Kearny, Hardick and Xenopoulos by including the foulant reduction device as disclosed by Kopf in order to provide purification with advantageous yield, product purity and cost and time efficiency (Kopf: col. 3, lines 16-20).

Claims 88-90 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,201,767 issued to Olovsson (“Olovsson”)  in view of U.S. Patent 5,354,460 issued to Kearney et al. (“Kearney”) and WO 2015/052460 by Hardick et al. (“Hardick”) as applied to claim 1, further in view of U.S. Patent 7,261,812 issued to Karp et al. (“Karp”).


except a distributor as recited.
However, Karp discloses a plurality (see Fig. 18B) of chromatography systems (e.g. columns 832A-832N); and a distributor (850 in Fig. 18A) configured to provide a flow of liquid to the plurality of chromatography systems.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the chromatography system of Olovsson, Kearney and Hardick by including a plurality of chromatography systems and a distributor as disclosed by Karp in order to increase the throughput of the chromatography system (Karp: col. 3, lines 51-54 and col. 4, lines 4-12).

As for claim 89, Olovsson as modified by Kearney, Hardick and Karp discloses that the distributor (Karp: 850) is provided as a structure comprising fractal elements (Karp: see Fig. 18B).

As for claim 90, Olovsson as modified by Kearney, Hardick and Karp discloses that the distributor (Karp: 850) is provided as pipework that successively divides to provide the flow of liquid to the plurality of chromatography systems (Karp: see Fig. 18B).

Allowable Subject Matter
Claim 63 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 63, the prior art of record and the examiner’s knowledge does not disclose or suggest recirculating a flow comprising the material through a recirculation loop including an inlet to an adsorbent chromatography medium; and providing a flow comprising at least one of a buffer [[and]] or a cleaning agent through a backflow inlet on the same side of the adsorbent chromatography medium as an outlet and back through the adsorbent chromatography medium.

Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853